                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


TESS BOYRINGTON-JETZER,

                      Plaintiff,

               v.                                           Case No. 20-C-1002

ANDREW SAUL, Commissioner
of Social Security,

                      Defendant.


                                            ORDER


       Plaintiff Tess Boyrington-Jetzer has filed a complaint seeking review of the decision of the

Commissioner of Social Security. On July 10, 2020, the court denied Plaintiff leave to proceed in

forma pauperis, finding that Plaintiff’s motion failed to show that she was indigent. The court

ordered Plaintiff to pay the filing fee within 21 days or to refile a motion to proceed in forma

pauperis that cured the deficiencies the court noted in her initial motion. Dkt. No. 6. To date,

Plaintiff has failed to pay the filing fee or supplement the record to establish her indigence.

Accordingly, the case is DISMISSED WITHOUT PREJUDICE for failure to pay the $400.00

filing fee. The Clerk shall enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 7th day of August, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




         Case 2:20-cv-01002-WCG Filed 08/07/20 Page 1 of 1 Document 8
